Judgment, Supreme Court, Bronx County (John Collins, J.), rendered June 29,1993, convicting defendant, after a jury trial, of manslaughter in the first degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, and sentencing him to consecutive prison terms of 81/s to 25 years, 5 to 15 years and 21/s to 7 years, respectively, unanimously affirmed.
The court properly denied defendant’s motion for a mistrial and/or to strike the direct testimony of a witness who invoked his Fifth Amendment right against self-incrimination on collateral matters including his association with a drug gang (People v Chin, 67 NY2d 22). In addition, the court properly imposed consecutive sentences for manslaughter and the two weapon possession charges since each charge was based upon separate acts (People v Day, 73 NY2d 208). Concur—Murphy, P. J., Rosenberger, Wallach, Williams and Tom, JJ.